Order, Supreme Court, New York County (Phyllis Gangel-Jacob, J.), entered October 25, 1995, which, in a proceeding pursuant to CPLR article 78 to annul respondent’s denial of petitioner’s application for appointment as a Special Patrolman, granted respondent’s motion to dismiss the petition for failure to state a cause of action, unanimously affirmed, without costs.
In denying petitioner’s application for appointment as a Special Patrolman, respondents clearly had a statutory basis to consider petitioner’s prior arrest (see, Administrative Code of City of NY § 14-106; 38 RCNY 13-01 [d], [e]). Thus, as a matter of law, it cannot be said that no valid ground existed for respondents’ denial of the license (see, Matter of Barton Trucking Corp. v O’Connell, 7 NY2d 299, 308; Matter of Berger v Leach, 103 AD2d 1018). Nor, upon the denial of his application, did petitioner have a due process right to an evidentiary hearing (see, Matter of St. Oharra v Colucci, 67 AD2d 1104), or a presently assertable property interest sufficient to warrant such a hearing (compare, Matter of Walter v State Univ. of N. Y., 59 AD2d 813). Concur—Sullivan, J. P., Rosenberger, Tom and Andrias, JJ.